Title: From Thomas Jefferson to Edmund Rogers, 14 February 1824
From: Jefferson, Thomas
To: Rogers, Edmund


                        Sir
                        
                            Monto
                            Feb. 14. 24.
                        
                    your letter of Nov. 20. being in the box with the Columbian coffee did not come to hand till the 7th inst. I thank you for the specimens sent  me, and as you have requested my opn of it, duty to you as well as to myself requires that it should be given with truth and candor. the coffee bean, from it’s mild, and smooth, bitter, it’s essential oil & the aroma that gives it is become the favorite beverage of the civilised world. many attempts have been made to find substitutes for it trying chiefly  vegetable substances. they have succeeded in furnishing a bitter but never the peculiar flavor of the bean. as to the bitter, the Chick pea is the best substitute I have ever tried. I have heard much said  of the succory root but never tried it. I do not know what is the basis of your substitute. it’s bitter is well, and I should really prefer it to the Green cofee so much the taste of this country. but there I must stop. the  genuine well ripened coffee of the W. Indies, that of Java, of Bourbon, of Moka rise in different degrees of superiority over it. but I repeat that  it may advantageously enter into competn with the Green coffee. Bryan Edwards tell us that that is  gathered from the plants which are so latter of that the cold  season catches them before they are ripened. of consequence their oil is still crude, and the fruit itself like all other green fruit is sourish. it was formerly considered among the offal of their plantations, never offered at market until they found that the Americans would give something for it. it’s cheapness gave it vogue here until  habit fixed a taste for it and has raised it’s price to that of the ripe bean.  cheapness ought in like manner to give a preference over that to the Columbian coffee, & the rather as it is entirely clear from the sourish twang of the Green bean. could it take the place of the Green alone it would become an important national economy. I have done with your specimens what I thought best for your interest, by giving  5 of the 6.  papers you sent to as many grocers and merchants of the neighboring villages of Charlottesville  that they may open dealings with you in  the article if they think proper.  one of these  is from your state,  a mr Huntington of the family of that name with you, and to whom you might address a letter if you think it worth while. accept my respectful salutns.
                        Th:J
                    